Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney Docket Number: 01. AB2325-US 
Filling Date: 09/29/2018 
Inventor: Dasgupta et al. 
Examiner: Bilkis Jahan

DETAILED ACTION
1.	This office action responds to an amendment filed on 05/16/2022.

Acknowledgement
2.	The amendment filed on 05/16/2022, responding to the office action mailed on 02/17/2022, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1, 3-4, 6, 8-9, 11-12, 17, 21-30 and 31.

Allowable Subject Matter
3.	Claims 1, 3-4, 6, 8-9, 11-12, 17, 21-30 and 31 are allowed.

4.	The following is an examiner’s statement of reasons for allowance: 

5.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed device, comprising: a third III-N material between the first and second III-N materials, wherein the second IlI-N material comprises a greater indium concentration than the third II-N material in combination with all other limitations as recited in claim 1.

6.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed device, comprising: a fourth III-N material between the first and third III-N materials, wherein the fourth III- N material comprises a lower gallium concentration and a greater aluminum concentration than the third III-N material in combination with all other limitations as recited in claim 21.

7.	The applied prior arts neither anticipate nor render the claimed subject matter obvious because they fail to teach the claimed device, comprising: a spacer on the third III-N material and between a sidewall of the first terminal and a sidewall of the second III-N material; and a second terminal coupled to the first terminal through the first group III-N material in combination with all other limitations as recited in claim 27.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BILKIS JAHAN whose telephone number is (571)270-5022. The examiner can normally be reached Monday-Friday, 8:00 am-5 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BILKIS JAHAN/Primary Examiner, Art Unit 2896